Citation Nr: 1811529	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-15 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of left talar avulsion fracture, currently rated at 10 percent.

2.  Entitlement to service connection for right ankle disability, to include as secondary to service connected disease or injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2008, the Veteran filed a service-connection claim for "right foot, secondary to left foot; altered gait/posture."  The claim was denied by a rating decision of October 2008.  The Veteran did not appeal the decision, which became final.  In March 2010, the Veteran filed a service-connection claim for a "right ankle condition," which the RO construed as a new claim and not an application to reopen the May 2008 claim relating to the right foot.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).

In June 2016, the Veteran testified at a Board hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

The Board previously issued an October 2016 decision denying entitlement to a disability rating in excess of 10 percent for residuals of left talar avulsion fracture and entitlement to service connection for a right ankle condition, to include as secondary to residuals of left ankle talar avulsion fracture.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2017, the Court, pursuant to a Joint Motion for Remand (JMR) filed on behalf of the parties, vacated the October 2016 decision and instructed the Board to obtain adequate medical opinions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to an evaluation in excess of 10 percent for his residuals of left talar avulsion fracture.  In light of points raised by the parties in the Joint Motion for Remand, and the Board review of the claims file, additional development on the remaining claim on appeal is warranted. 

In the Joint Motion for Remand, the parties noted the January and July 2016 VA examinations, upon which the Board discussed in the October 2016 decision was inadequate.  The parties noted that the July 2016 VA examiner reported flare-ups which impacted the function of the Veteran's ankle, but the examiner failed to provide the degree of additional range of motion loss or otherwise explain why such could not be provided.  The parties agreed that a remand was warranted to afford the Veteran another VA examination and opinion to adequately address any additional functional loss and/or range of motion loss during flare-ups.  Additionally, neither the January or July 2016 VA examiners provided an opinion as to whether there was additional limitation of motion after repetitive use, or whether such an opinion would have been rendered if the Veteran had been asked to engage in repetitive use just prior to the examinations.

Additionally, the Veteran contends that he has a right ankle disability that is related to service, to include as due to his service-connected residuals of left talar avulsion fracture.  In the Joint Motion for Remand, the parties noted the January 2016 VA examination, upon which the Board discussed in the October 2016 decision, was inadequate because it did not address past medical history regarding the Veteran's abnormal gait, nor provide an opinion as to whether the Veteran was entitled to service connection for his right ankle disability on a direct basis.

In light of the Joint Motion for Remand's findings that the January and July 2016 VA examinations were inadequate for rating purposes, the Board finds that new VA examinations and opinions are warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's left ankle disability.  All necessary tests should be conducted and all findings should be reported in detail.  The claims file should be made available to the examiner for review. 

The examiner should provide findings as to the range of motion of the left ankle, including flexion and extension.  Further, the examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left ankle is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

2. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current right ankle disability.  The claims file must be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions: 

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed right ankle disability is related to his active service? 

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right ankle disability was caused by his service-connected residuals of left talar avulsion fracture?

c. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's right ankle disability was aggravated (permanently worsened beyond its natural progression) by residuals of left talar avulsion fracture?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the ankle by the service-connected disability or disabilities.

3. Thereafter, take any additional development action deemed warranted and adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




